PER CURIAM.
Gustavo Guerrero was indefinitely suspended from the police force by the Chief of Police of the City of Laredo. The Civil Service Commission upheld the suspension. The district court ordered reinstatement with back pay and the court of appeals affirmed, holding that the written statement of suspension was insufficient under Tex.Rev.Civ.Stat.Ann. art. 1269m § 16, because it did not state the rule which was violated was a civil service rule. 646 S.W.2d 581. The statement alleged that Guerrero “violated Rule II, Section 2, letter ‘g’, Intoxication off duty;” and “letter V, conduct unbecoming an officer.” The statement also specified the alleged acts which were in violation of the rules.
The court of appeals’ opinion conflicts with Firemen's & Policemen’s Civil Service Commission of Laredo v. Martinez, 645 S.W.2d 431 (Tex.1983). Pursuant to Tex.R.Civ.P. 483, we therefore reverse the judgment of the court of appeals without hearing oral argument and render judgment upholding the Commission’s order.